Citation Nr: 0616982	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-09 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Evaluation of hiatal hernia, currently rated as 10 
percent disabling.

2.  Evaluation of scar, right axilla area, residual of cyst 
excision, currently rated as 10 percent disabling.  

3.  Entitlement to service connection for fibrocystic changes 
of the breast, claimed as fibrocystic breast disease and 
cysts on the underarms and breasts.  


REPRESENTATION

Veteran  represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from June 1977 to July 1985.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case has previously come before the Board.  In January 
2004, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

By rating decision, dated in February 2005, the AOJ increased 
the evaluation of a scar from removal of a cyst on the right 
axilla area to 10 percent.  Since the increase to 10 percent 
did not constitute a full grant of the benefit sought, the 
increased rating issues remain in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

The issue regarding the evaluation of the mid-axilla scar is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hiatal hernia symptoms are not productive of considerable 
impairment of health.  

2.  Fibrocystic breast disorder is attributable to service.  


CONCLUSIONS OF LAW

1.  The  criteria for a rating in excess of 10 percent for a 
hiatal hernia have not been met.  38 U.S.C.A. §§ 1155 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2005).

2.  Fibrocystic breast disease was incurred in service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in a February 2003 statement of the case, which 
is sufficient under Dingess/Hartman.  The Court also stated 
that the VCAA notice must include information regarding the 
effective date that may be assigned.  In this case, the claim 
is being denied, so that matter is moot with no prejudicial 
error.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in May 2004.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the February 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  The claimant was provided VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   
 
Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

I.  Evaluation

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1 (2005).

A 10 percent rating is warranted under Diagnostic Code 7346 
(hiatal hernia) if there are two or more of the symptoms 
necessary for a 30 percent rating of less severity.  A 30 
percent rating is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or if there are other symptom combinations productive 
of severe impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

Analysis

The veteran has appealed an initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119 (1998).  Based on the 
evidence, the Board concludes that the condition has not 
changed and that a uniform rating is warranted.

The veteran's hiatal hernia is rated as 10 percent disabling 
under Diagnostic Code 7346.  Having carefully considered the 
evidence pertaining to this claim, the Board has determined 
that an evaluation in excess of the currently assigned 10 
percent is not warranted.  In a VA Form 9, received in March 
2003, the veteran noted her symptoms included swallowing 
problems, regurgitation, substernal arm and shoulder pain, 
and decreased sleep.  On VA examination June 2001, complaints 
of epigastric burn/pain were noted.  

By letter dated in December 2001, a VA nurse practitioner 
noted the veteran's continuous symptoms, to include 
complaints of spontaneous vomiting, difficulty swallowing, 
persistent epigastric distress, including heartburn, chest 
pain, arm pain, and regurgitation, since 1980.  The Board 
notes a January 2000 private record notes no vomiting, 
diarrhea or abdominal pain.  In January 2003, the veteran 
denied chest pain, shortness of breath, abdominal pain, 
change in stool, diarrhea, constipation, or blood in the 
stool.  An upper gastrointestinal series was negative in 
January 2003 and the  examiner was surprised there were no 
positive findings given the veteran's "rather dramatic" 
symptoms.  The examiner noted that the veteran sat at ease 
with no position changes for comfort.  Bowel sounds were 
present, tympany on percussion throughout without complaint s 
of pain, and the abdomen was soft, rounded, with no vascular 
sounds.  There was no organomegaly.  Endoscopy in February 
2004 showed no strictures and no esophagitis.  The January 
2003 VA examination report attributes sleep difficulty to 
sleep apnea, not a hiatal hernia.  To the extent that the 
nurse attributes complaints of chest and arm pain to a hiatal 
hernia, private treatment records, dated from January 2000 to 
June 2004, attribute chest pain to exertion, such as walking, 
not a hiatal hernia.  The Board notes that a private record 
of treatment, dated in January 2000, notes the veteran was 
alert, her skin was warm and dry, mucous membranes were 
moist, her neck was supple, with no adenopathy and no jugular 
venous distension, and her lungs were clear.  A June 2001 
record notes she was well groomed, pleasant, had reasonable 
social fashion, had no unusual behavior or mannerisms, no 
signs of tension or extreme stress, and her thyroid was noted 
to be normal.  Clearly, her symptoms are not productive of 
considerable impairment of health.  

The Board notes the veteran is competent to report her 
symptoms.  She is not a medical professional, however, and 
her opinion is not competent in regard to issues requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The most 
probative evidence establishes that her symptoms are not 
productive of considerable impairment of health.  The Board 
notes the 10 percent evaluation assigned contemplates time 
lost from work.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.




The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Service Connection

Criteria & Analysis

Initially, the Board notes that any defect with regard to 
VCAA is harmless error as the claim is herein granted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The AOJ has denied service connection, making a determination 
that fibrocystic disease is, in fact, not a disease.  We 
specifically requested an opinion in that regard and the VA 
physician stated that he was not competent to make that 
determination and essentially no one else in the United 
States would be competent to do so.  The examiner noted that 
fibrocystic breast disorder was a cystic change of the breast 
tissue.  The Board does not believe that nonstatutory, 
nonregulatory guidance from the Compensation & Pension 
service, finding a disease not to be a disease, to be in 
keeping with VA laws and regulations.  The June 2004 VA 
examiner noted fibrocystic breast disorder in service and 
evidence of post-service progressive fibrocystic breast 
disorder.  The Board finds service connection for fibrocystic 
breast disease is warranted.  Consequently, the benefits 
sought on appeal are granted.  






ORDER

An evaluation in excess of 10 percent for a hiatal hernia is 
denied.  

Service connection for fibrocystic breast disease is granted.  


REMAND

On VA examination in June 2004, it was noted that the 
veteran's mid-axilla scar caused discomfort on full motion of 
the extremities.  There is insufficient evidence to make a 
determination in regard to the evaluation of the scar.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the veteran for a 
VA examination.  The examiner should 
provide an opinion as to the degree of 
impairment due to the mid-axilla scar.  
The extent of any limitation of motion of 
the upper extremities as a result of the 
scar should be specifically reported.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


